PETERSON, Justice
(dissenting).
I must, with respect, dissent from what I consider an extraordinary result in this case, one that is not compelled by either statute or case law.
The two statutory criteria for the award of dependency benefits for a child or grandchild of a decedent employee are that the child is a “member of the family” of the decedent and “dependent upon him for support.” Minn.Stat. 176.011, subd. 2 (1982). The statute before us lacks any gloss of prior judicial interpretation.
The proper application of the first criterion to the particular facts of this case is unclear, for the child’s membership in the family is something of a hybrid. She did spend most of her waking and sleeping hours in the home of the grandparents, but her father was close by, in the same trailer park, and regularly took his evening meal with his parents and his child and visited with her at other unspecified times.
It is the second criterion, “dependent,” a word that is virtually self-defining, upon which I focus my dissent. The majority opinion construes the word “dependent” in accord with interpretations provided in oth*68er statutory provisions. Whatever relevance there may be in resort to interpretations afforded in other statutes, the majority’s result, on the facts of this case, is plainly at odds with any purpose that reasonably could be ascribed to the legislature.
Webster’s Third New International Dictionary defines “dependent” as “unable to exist, sustain oneself, or act suitably or normally without the assistance or direction of another or others.” This surely is not a situation where the child was without support unless given it by the grandparents. It was, more realistically, a situation where the parents did not ask reimbursement from the child’s father and were making a gratuity to their son, relieving him of the obligation that was his, not theirs. The child’s father was regularly employed and had an annual income of $20,500, from which he readily could have reimbursed his parents for their expenditures. As the majority opinion notes, the father possessed no physical or mental disabilities and was financially self-sufficient. The father, in his own words, spent his money “foolishly” rather than using it to discharge his own obligations.
This case is not as novel as it might appear, for substantially the same situation was considered in Pennsylvania under a similar provision of the workers' compensation act of that state. The Pennsylvania court in Fitzpatrick v. Hudson Coal Co., 159 Pa.Super. 53, 56-57, 46 A.2d 589, 591 (1946), stated:
In death cases, the purpose of the law is to provide compensation, as a substitute for the support of dependents by a decedent in his lifetime. But where a natural father is physically and financially able and is amenable to process adequate to compel him to discharge his legal duty, the undertaking of a decedent voluntarily assumed during his lifetime may not be passed on to the employer of the decedent under the compensation law, to the further relief of the natural father.
The permanent obligation passed on to the employer (and its insurer) by today’s decision is no minor matter. The benefits are permanent, for dependency death benefits are determined at the time of an employee’s death. Were the father to remarry and remove the child from the grandparent’s home to his own, the determination of dependency benefits would not be changed. The cost of these benefits to relators is in excess of $250,000. This result, in my view, defies both reason and justice, subverting the legislature’s intention of providing dependency benefits only to those who are actually dependent upon a decedent for otherwise unavailable support.